DETAILED ACTION
This office action is in response to RCE  filed on 01/10/2022.
Claims 1-5, and 7 are pending of which claims 1 and 7 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180241510 to Shen (hereinafter “Shen”) in view of US. Pub. 20140241190 to US. Pub. 20140241190 to Park (hereinafter “Park”).


Regarding claim 1: Shen discloses a user terminal comprising: a transceiver section that performs transmitting or receiving processes for signals based on downlink control information; and a processor that decides to use different codebooks for the processes (Shen, see paragraph [0103], a UE may be expected to transmit HARQ-ACK feedback for each serving cell scheduled with PDSCH among the aggregated serving cells and each cell use separate codebooks with common understanding of codebook format, codebook size, and codebook bit ordering, and to do so, the UE generates and transmit a HARQ-ACK codebook; in order to accurately communicate HARQ-ACK feedback, the UE and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering). 

However, Shen does not explicitly teach exerts control on the plurality of signals to be transmitted in different radio resources and all use separate codebooks and wherein the processor decides to use the different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Park in the same or similar field of endeavor teaches exerts control on the plurality of signals to be transmitted in different radio resources and all use separate codebooks and wherein the processor decides to use the different codebooks for the processes for the plurality of signals corresponding to different waveforms (Park, see paragraph [0168],  a plurality of different codebooks with different structure specifically adapted to a variety of channel environments or waveforms may be present by an eNB to a UE and the UE selects from among these codebooks, and an eNB and UE share information about a plurality of codebooks that a UE selects by feeding back to the eNB the selected codebooks according to an instruction of the eNB, i.e.,  the UE may perform feedback by transmitting a codebook type indicator (CTI) bit indicating which one of a plurality of codebooks having different structures (types, etc.) is selected. Note: for example, LTE Rel-10 system, an 8Tx codebook is designed to support data transmission based on 8Tx antennas). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Shen’s system/method because it would allow usage of carrier aggregation (CA) technology.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve rapidly increasing data throughput and allow efficient use of more frequency bands (Park; [0005]).

Regarding claim 2: Shen discloses the user terminal according to claim 1, wherein the processor selects a codebook to use for the processes based on a format of the downlink control information (Shen, see paragraph [0103], in order to accurately communicate HARQ-ACK feedback, the UE and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering).  

Regarding claim 3: Shen discloses the terminal according to claim 2, wherein, if a given format is used for transmitting or receiving processes for a particular signal and the format of the downlink control information is the same as the given format, the processor decides to use the codebook used for the transmitting or receiving processes Shen, see paragraph [0103], a UE may be expected to transmit HARQ-ACK feedback for each serving cell scheduled with PDSCH among the aggregated serving cells, and to do so, the UE generates and transmit a HARQ-ACK codebook; in order to accurately communicate HARQ-ACK feedback, the UE  and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering, and see paragraph [0114], FIGS. 2A-2B, a UE generates a HARQ-ACK codebook CB(i,ym) by determining the codebook size, and the codebook bit ordering, and populating the codebook with HARQ-ACK feedback based on the bit ordering, the codebook size for the codebook CB(i,ym), denoted CBS(i,ym), is based on the number of TBs transmittable on PDSCH in the cell group i and on the total number of serving cells with PDSCH in the subframe ym and in the cell group i, a UE determines the codebook size, CBS(i,ym), using the information conveyed by C-TAI to identify a total number of serving cells with PDSCH in the subframe ym and in the cell group I; a UE  may use the information conveyed by  cell domain downlink assignment indicator (C-DAI) where the number of bits for total assignment indicator (C-TAI)  QC-TAI is less than five.

Regarding claim 4. (Original) The user terminal according to claim 1, wherein the processor selects a codebook used for the process based on a given field included in the downlink control information (Shen, see paragraph 0116], Tables 200 and 400,  a network equipment determines the cell domain downlink assignment indicator (C-DAI)and the total assignment indicator (C-TAI) based on the accumulated (or total) number of serving cells in a cell group that are scheduled for PDSCH to the particular UE within the same subframe; the C-DAI assigned to a serving cell having PDSCH to the particular UE is based on the serving cell index; the network equipment  uses a table, such as table 200 or table 250, to determine the C-DAI (or C-TAI) based on the accumulated (or total) number of serving cells in a cell group that are  scheduled for PDSCH to the particular UE  within the same subframe, the network equipment transmit the C-DAI and C-TAI to the UE  in each downlink control information(DCI) scheduling a PDSCH for the UE).  


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180249452 to Lee (hereinafter “Lee-452”) in view of US. Pub. 20140241190 to US. Pub. 20140241190 to Park (hereinafter “Park”).

Regarding claim 7: Lee-452 discloses a radio communication method for a user terminal, comprising: performing transmitting or receiving processes for signals based on downlink control information; and deciding to use different codebooks for the processes for a plurality of signals (Lee-452, see paragraph [0076], a multi-UE interference level may be made  hierarchical  through ordering of UE data where the ordering of UE data may be determined in view of fairness or total throughput in accordance with a system environment, it is assumed that ordering is determined and given in accordance with a scheduling scheme of a system which is used, for example, when the first user is selected through ordering of a user, the user selects a spread code I, which makes the least multiuser interference from the second user to the Kth user; and a codeword for the second user, a codeword, which makes the least multiuser interference from the third user to the Kth user is selected, and this indicates different resources with separate codebook;  when a codeword for one user is selected, since a codeword  for another user has not been determined, the codeword for another user may be selected randomly, and a set of total codewords may be calculated in a manner of full-search). 

However, Shen does not explicitly teach exerting control on the plurality of signals to be transmitted in different radio resources and all use separate codebooks and deciding to use the different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Park in the same or similar field of endeavor teaches exerting control on the plurality of signals to be transmitted in different radio resources and all use separate codebooks and deciding to use the different codebooks for the processes for the plurality of signals corresponding to different waveforms (Park, see paragraph [0168],  a plurality of different codebooks with different structure specifically adapted to a variety of channel environments or waveforms may be present by an eNB to a UE and the UE selects from among these codebooks, and an eNB and UE share information about a plurality of codebooks that a UE selects by feeding back to the eNB the selected codebooks according to an instruction of the eNB, i.e.,  the UE may perform feedback by transmitting a codebook type indicator (CTI) bit indicating which one of a plurality of codebooks having different structures (types, etc.) is selected. Note: for example, LTE Rel-10 system, an 8Tx codebook is designed to support data transmission based on 8Tx antennas). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Shen’s system/method because it would allow usage of carrier aggregation (CA) technology.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve rapidly increasing data throughput and allow efficient use of more frequency bands (Park; [0005]).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180241510 to Shen  in view of US. Pub. 20140241190 to US. Pub. 20140241190 to Park and the combination of Shen and Park is further combined with  US. Pub. 20180249452 to Lee (hereinafter “Lee-452”).

Regarding claim 5: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 4, wherein, if the given field indicates a specific value, the processor judges that the codebook to use for the processes is selected according to the specific value from a plurality of codebooks. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 4, wherein, if the given field indicates a specific value, the processor judges that the codebook to use for the processes is selected according to the specific value from a plurality of codebooks (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a codebook for the UE from a set of predefined codebooks and a codeword from the selected codebook based on the selected multi-user detection scheme; and a transmitter configured to transmit, to the UE, control information including information on the selected codebook and information on the selected codeword; the processor may be configured to select the multi-user detection scheme based on a result of channel estimation for the UE and a scheduling scheme). In view of the above, having the method of Shen and then given the well-established teaching of Park, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Park as modified by Lee-452 within the system of Shen because it would allow frequency resource usage through superposition. Furthermore, both references deal with same field of endeavor, thus modification of Shen  by Park  as modified by Lee-452  would have been to achieve higher frequency efficiency usage or more massive connectivity as disclosed in Lee-452 para 0048.


Response to Arguments

Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. See below:
   
Applicant argues that Shen fails to disclose controlling a plurality of signals to be transmitted in different radio resources with each signal using a different codebook, as recited by the above- referenced limitation (i) of amended independent claim 1.

Examiner respectfully disagrees with applicant regarding the above statement both Shen and Park teach different codebooks with a variety of channel environments or waveforms. Please see the office action for more information.

Applicant argues that Lee merely mentions that some resources may be shared but Lee does not attempt to control multiple resources while using all different codebooks.

Examiner respectfully indicates that Lee is used to show usage of different codebooks and Shen and Park show usage of multiple resources (aggregation) as well as different resources for the respective waveform. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476